Case 5:15-cv-12444-JEL-EAS ECF No. 71, PageID.988 Filed 10/30/18 Page 1 of 38




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

HASKELL G. GREER, et al.,

                                          Case No. 15-12444
            Plaintiffs,                   HON. JUDITH E. LEVY
v                                         Mag. Judge Elizabeth A. Stafford

CITY OF HIGHLAND PARK, et al.,

            Defendants.


SEIKALY, STEWART & BENNETT, P.C.
Jeffrey T. Stewart (P24138)                JAMES W. MCGINNIS, P.C.
30445 Northwestern Highway, Suite 250      James W. McGinnis (P29323)
Farmington Hills, MI 48334                 985 E. Jefferson Ave., Ste. 100
(248) 785-0102                             Detroit, MI 48207
jts@sslawpc.com                            (313) 446-9582
                                           Counsel for Defendants
ELIZABETH A. DOWNEY, P.C.
Elizabeth A. Downey (P37036)
30445 Northwestern Highway, Suite 250
Farmington Hills, MI 48334
(248) 539-7407
attylizdowney@aol.com
Attorneys for Plaintiffs
    _____________________________________________________________

    MOTION TO ENFORCE SETTLEMENT AND TO ASSESS COSTS

      NOW COME plaintiffs, by their attorneys and move for an order enforcing

the settlement that was placed on the record on August 29, 2018, and assessing

costs against the defendants for refusing to go forward with the settlement


                                      1
Case 5:15-cv-12444-JEL-EAS ECF No. 71, PageID.989 Filed 10/30/18 Page 2 of 38




agreement in the absence of any good faith excuse. In addition, plaintiffs request

approval of the proposed settlement agreement attached as Exhibit 1, an order for

defendants to execute it, and an order to either immediately produce the overdue

first payment or pay 6% interest on the overdue payment. In support of the

motion, plaintiffs state as follows:

             1.     This is an action claiming violation of the plaintiffs' civil rights

by the defendants with related claims also included.

             2.     At a Court-ordered settlement conference on August 29, 2018,

the parties reached an agreement by which the defendants would be required to pay

$110,000 in three installment payments.        The payments were to be made on

October 15, 2018 and February 15 and May 15, 2019.

             3.     Defendants’ counsel agreed to produce a first draft of the

settlement agreement. To date, no draft has been received. When Plaintiffs’

counsel asked why, he was advised that Defendants’ counsel believed that he was

not authorized to agree to part of the settlement that reserved the right to collect the

settlement sums from the individual Defendants or reinstate the case against them

if the City failed to make the payments.       The October 15 deadline has passed

without the City making the first installment payment.

             4.     The settlement proceeds were to be paid entirely by the City of

Highland Park. But because the City had consistently pled poverty and threatened


                                           2
Case 5:15-cv-12444-JEL-EAS ECF No. 71, PageID.990 Filed 10/30/18 Page 3 of 38




to go bankrupt as a way of avoiding liability on the claim, Plaintiffs were

concerned about releasing the individual Defendants until all payments due from

the City had been paid.

                 5.      Consequently, plaintiffs specifically reserved the right in the

settlement that was placed on the record to reinstate the claim against all of the

Defendants, including the individuals, if the City of Highland Park failed to make

all payments due under the agreement.

                 6.      There was extensive discussion of this issue on the record, as

reflected in the transcript of the hearing, which is attached hereto as Exhibit 2.

Pertinent portions are highlighted.

                 7.      The transcript makes it crystal clear that the individuals would

not be released and that the entire case could be reinstated, for the purpose of

enforcing the settlement against all Defendants, jointly and severally, if there was a

default in the payment of the settlement proceeds.

                 8.      The settlement was subject to Highland Park City Council

approval, but it was represented to the Court that Ms. Kathy Square was in Court

with authority to speak for the City Council1. To the best of Plaintiffs' knowledge,

the Council did approve the City's participation in settlement.


1
    15 MR. McGINNIS: Your Honor, I have with me today Miss
    16 Kathy Square who's the City Administrator for the City of
    17 Highland Park and she has authority to enter into a Settlement
    18 Agreement.
                                                  3
Case 5:15-cv-12444-JEL-EAS ECF No. 71, PageID.991 Filed 10/30/18 Page 4 of 38




             9.     After agreeing to the settlement on behalf of all Defendants,

counsel for Defendants has now informed counsel for Plaintiffs that he had no

authority when the settlement was placed on the record to state that the individuals

would be subject to reinstated claims in the event of default by the City.

             10.    No such lack of authority was expressed at the time that the

settlement was placed on the record, nor did the City reserve the right to

disapprove the settlement on the basis of the rights of the individuals, as

distinguished from the rights of the City itself. Moreover, a high-ranking official

from the City, Ms. Kathy Square, was present and participated in settlement

negotiations with the Court.     At no time was there any qualification on the

proposed settlement having to do with a requirement that the individuals be

released prior to the time that the last settlement payment was made.

             11.    Prior to filing this motion, it is been served on the Defendants,

along with Exhibits 1 (a draft settlement agreement) and 2 (showing that Plaintiffs'

characterization of the settlement as placed on the record is accurate).        That

notwithstanding, concurrence in the motion has been refused

      WHEREFORE, plaintiffs request the following relief:

             a.            that the Court find that the settlement agreement placed

on the record expressly allowed Plaintiffs to reinstate all claims against all



(Ex. 2, Transcript, p 3)
                                          4
Case 5:15-cv-12444-JEL-EAS ECF No. 71, PageID.992 Filed 10/30/18 Page 5 of 38




defendants, including individual Defendants, in the event that the City failed to pay

the settlement amount as specified;

             b.           that the Court further find that counsel for the Defendants

never reserved the right to revoke the agreement or refuse to go forward with it on

the basis that he lacked authority to bind the individuals;

             c.           that the Court approve Exhibit 1 as the correct and

accurate written form of the agreement put on the record and order Defendants to

promptly execute it;

             d.           that the Court order the City to immediately issue and

forward to Plaintiffs' counsel a check for the first installment payment or pay 6%

interest;

             e.           that the Court enforce the agreement between the parties

and assess costs and attorney fees against the Defendants for requiring that this

motion be filed.

                                 SEIKALY STEWART & BENNETT, P.C.
                                 Attorneys for plaintiffs

                                 By: /s/ Jeffrey T. Stewart
                                 JEFFREY T. STEWART (P24138)
                                 30445 Northwestern Highway, Ste. 250
                                 Farmington Hills, MI 48334
                                 (248) 785-0102


Dated: October 30, 2018


                                           5
Case 5:15-cv-12444-JEL-EAS ECF No. 71, PageID.993 Filed 10/30/18 Page 6 of 38




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

HASKELL G. GREER, et al.,

                                         Case No. 15-12444
           Plaintiffs,                   HON. JUDITH E. LEVY
v                                        Mag. Judge Elizabeth A. Stafford

CITY OF HIGHLAND PARK, et al.,

           Defendants.


SEIKALY, STEWART & BENNETT, P.C.
                                           JAMES W. MCGINNIS, P.C.
Jeffrey T. Stewart (P24138)                James W. McGinnis (P29323)
30445 Northwestern Highway, Suite 250      985 E. Jefferson Ave., Ste. 100
Farmington Hills, MI 48334                 Detroit, MI 48207
(248) 785-0102                             (313) 446-9582
jts@sslawpc.com
                                          Counsel for Defendants
ELIZABETH A. DOWNEY, P.C.
Elizabeth A. Downey (P37036)
30445 Northwestern Highway, Suite 250
Farmington Hills, MI 48334
(248) 539-7407
attylizdowney@aol.com
Attorneys for Plaintiffs
    _____________________________________________________________

              BRIEF IN SUPPORT OF PLAINTIFFS’
    MOTION TO ENFORCE SETTLEMENT AND TO ASSESS COSTS
Case 5:15-cv-12444-JEL-EAS ECF No. 71, PageID.994 Filed 10/30/18 Page 7 of 38




                       I.    TABLE OF CONTENTS

II.    Questions Presented ……………………………………………….                        ii

III.   Index of Authorities ……………………………………………….                       iii

IV.    Facts ………………………………………………………………                                  1

V.     Argument ………………………………………………………….                                1

           A.    Standards for Decision ………………………………                   1

           B.    The Unambiguous Terms Should be Enforced ……..         1

           C.    Enforcement Powers ………………………………..                     3

           D.

VI.    Conclusion ………………………………………………………..                              4
Case 5:15-cv-12444-JEL-EAS ECF No. 71, PageID.995 Filed 10/30/18 Page 8 of 38




                         II.    QUESTIONS PRESENTED

1.      Should the Court enforce the settlement on the terms set forth on the record?

        Plaintiffs say “yes”
        Defendants say “no”

        Authority: RE/Max Intern., Inc. v. Realty one, Inc., 271 F.3d 633 (6th Cir.
2001)


2.      Is lack of actual authority a proper reason to refuse to perform a settlement
or
        to decline to enforce a settlement on the terms set forth on the record?

        Plaintiffs say “no”
        Defendants say “yes”

      Authority: Capital Dredge & Dock Corp. v. City of Detroit, 800 F.2d 525
(6th Cir. 1986).


3.    Should the Court award costs and attorney fees as well as enforce the
agreement?

        Plaintiffs say “yes”
        Defendants say “no”

        Authority: Jaynes v. Austin, 20 Fed.Appx. 421, 426-427 (6th Cir. 2001).




                                           ii
Case 5:15-cv-12444-JEL-EAS ECF No. 71, PageID.996 Filed 10/30/18 Page 9 of 38




                        III. INDEX OF AUTHORITIES

Cases                                                                       Page

Capital Dredge & Dock Corp. v. City of Detroit,
800 F.2d 525 (6th Cir. 1986)…………………………………………….                                2

Jaynes v. Austin, 20 Fed.Appx. 421 (6th Cir. 2001)……………………..                3, 4

RE/Max Intern., Inc. v. Realty one, Inc., 271 F.3d 633 (6th Cir. 2001)…..     1




                                         iii
Case 5:15-cv-12444-JEL-EAS ECF No. 71, PageID.997 Filed 10/30/18 Page 10 of 38




                                     IV. FACTS

      The facts are simple: the parties reached a settlement, which was put on the

record. The record shows that Defendants’ counsel was to draft the agreement

memorializing the settlement. He has not done so, claiming that he has discovered

that he had no authority from the individual Defendants to agree to one of the

terms of the settlement. Moreover, the settlement put on the record required the

City to pay the first installment by October 15. It has failed to do so.

      Plaintiffs ask the Court to enforce the settlement put on the record.

                                 V. ARGUMENT

      A.     Standards for Decision

      The Court has inherent authority (and jurisdiction) to enforce a settlement

put on the record. RE/Max Intern., Inc. v. Realty one, Inc., 271 F.3d 633, 641 (6th

Cir. 2001). Indeed:

      Summary enforcement of a settlement agreement for which there is no
      dispute as to the terms of the agreement is the only appropriate
      judicial response, absent proof of fraud or duress.

Id. at 650. If the terms are unambiguous, no hearing is required. Id. at 646.

      B.     The Unambiguous Terms Should be Enforced

      The Court and the parties were careful to make the record clear as to the

terms. Exhibit 2 is not ambiguous. Nor is there any proof of fraud or duress.

Thus, the terms should be enforced.


                                           1
Case 5:15-cv-12444-JEL-EAS ECF No. 71, PageID.998 Filed 10/30/18 Page 11 of 38




      It appears that Defendants’ only reason for refusing to perform the

agreement is that they believe the attorney agreed to a specific condition without

authority from the individual Defendants. This, however, is not a recognized

reason to refuse to enforce a settlement put on the record:

      Generally, when a client hires an attorney and holds him out as
      counsel representing him in a matter, the client clothes the attorney
      with apparent authority to settle claims connected with the
      matter. See Terrain Enterprises, Inc. v. Western Casualty & Surety
      Co., 774 F.2d 1320 (5th Cir.1985); Bergstrom v. Sears, Roebuck &
      Co., 532 F.Supp. 923 (D.Minn.1982); Walker v. Stephens, 3 Ark.App.
      205, 626 S.W.2d 200 (1981); Hutzler v. Hertz Corp., 39 N.Y.2d 209,
      383 N.Y.S.2d 266, 347 N.E.2d 627 (1976); cf. Sustrik v. Jones &
      Laughlin Steel Corp., 189 Pa.Super. 47, 149 A.2d 498 (1959); Rader
      v. Campbell, 134 W.Va. 485, 61 S.E.2d 228 (1949). But see Blanton
      v. Womancare, Inc., 38 Cal.3d 396, 696 P.2d 645, 212 Cal.Rptr. 151
      (1985). Thus, a third party who reaches a settlement agreement with
      an attorney employed to represent his client in regard to the settled
      claim is generally entitled to enforcement of the settlement agreement
      even if the attorney was acting contrary to the client's express
      instructions. In such a situation, the client's remedy is to sue his
      attorney for professional malpractice. The third party may rely on the
      attorney's apparent authority unless he has reason to believe that the
      attorney has no authority to negotiate a settlement.

Capital Dredge & Dock Corp. v. City of Detroit, 800 F.2d 525, 530–31 (6th Cir.

1986). There is no legal excuse for failure to perform as promised. This is

particularly true with regard to the City, which has not claimed any disapproval of

the conditions but has still failed to make the required payment.




                                          2
Case 5:15-cv-12444-JEL-EAS ECF No. 71, PageID.999 Filed 10/30/18 Page 12 of 38




      C.     Enforcement Powers

      In order to enforce the settlement, Plaintiffs ask the Court to declare that

Exhibit 1 fairly memorializes the agreement put on the record, and order

Defendants to sign it. The Sixth Circuit has declared that it is within the power of

the District Court to order a party to sign a settlement agreement. Jaynes v. Austin,

20 Fed.Appx. 421, 426-427 (6th Cir. 2001).

      Next, Plaintiffs ask the Court to require the City (which has no objection to

the settlement) to immediately remit the overdue installment to Plaintiffs’ counsel

or pay 6% interest. Without the threat of interest, the City apparently will not

comply with its obligation.

      Next, the Plaintiffs request costs and attorney fees for having to file this

motion and brief. According to the Sixth Circuit, the District Court has the power

to order costs and attorney fees against a party for bad faith or oppressive litigation

practices. Jaynes, supra at 427. In Jaynes, supra, the Sixth Circuit approved the

award of costs and attorney fees against a party who proffered the settlement sum,

but with an extra term put into the written agreement. The District Court refused

to allow the existing oral agreement to be changed unilaterally, and awarded costs

and attorney fees against the party who tried to change the agreement. According

to the Sixth Circuit:

      Although the district court did not use the phrase “3illfully abuse the
      judicial process,” it did conclude that Defendant attempted to

                                          3
Case 5:15-cv-12444-JEL-EAS ECF No. 71, PageID.1000 Filed 10/30/18 Page 13 of 38




        “obstruct” and “delay” resolution of the action. We find that to be a
        sufficient discretionary finding of bad faith to justify an award of
        attorney fees.

 Jaynes, supra at 427. Here, the Defendants have refused to produce the written

 agreement and refused to make the first payment by deadline because they want a

 term deleted – a term that specifically addresses the very failure to make payment

 that has occurred. Under Jaynes, supra, this constitutes bad faith or oppressive

 litigation tactics.   Because of these tactics, plaintiffs have had to pay for a

 transcript of the settlement, and research and produce a motion and brief.

 Plaintiffs and their counsel should be compensated for this unnecessary expense

 and work.

                                VI. CONCLUSION

        Plaintiffs’ fears have come to pass: despite a settlement put on the record,

 the Defendants continue to dodge and delay. Plaintiffs respectfully request the

 Court to put a firm stop to the gamesmanship by holding the Defendants to their

 agreement and imposing penalties for the dodging and delaying.

                                 SEIKALY STEWART & BENNETT, P.C.
                                 Attorneys for plaintiffs

                                 By: /s/ Jeffrey T. Stewart
                                 JEFFREY T. STEWART (P24138)
                                 30445 Northwestern Highway, Ste. 250
                                 Farmington Hills, MI 48334
                                 (248) 785-0102

 Dated: October 30, 2018

                                          4
Case 5:15-cv-12444-JEL-EAS ECF No. 71, PageID.1001 Filed 10/30/18 Page 14 of 38




                              Certificate of Service

       Diane Wos hereby certifies that on October 30, 2018 she served the
 foregoing notice on all counsel of record by filing same in the Court’s ECF system
 which will automatically serve all counsel of record.

                                /s/Diane Wos
                                Diane Wos




 gref105.docx




                                         5
Case 5:15-cv-12444-JEL-EAS ECF No. 71, PageID.1002 Filed 10/30/18 Page 15 of 38




                       EXHIBIT 1
Case 5:15-cv-12444-JEL-EAS ECF No. 71, PageID.1003 Filed 10/30/18 Page 16 of 38



                            SETTLEMENT AGREEMENT AND RELEASE

         This agreement is a memorialization of the settlement put on the record before the
Hon. Elizabeth A. Stafford on August 29, 2018 in the case of Greer et al v. City of Highland Park
et al., U.S. District Court for the Eastern District of Michigan, Case No. 15-12444.

       The parties to the agreement are: Haskell G. Greer, Kirn R. Greer, Ashley Greer, Catera B.
Greer, Kailaa Greer, and Alexander J. Lawrence (collectively, "the Plaintiffs") and the City of
Highland Park, Chief Keven Coney, Sergeant Ronald Dupuis II, William Melendez, Brian Shafer,
Eric Taylor, Charles Gardner, Jeremiah Hall, James McMahon, Hollis Smith, Allison Askia,
Christopher Zeullig, Tyrell White, and Heather Holcomb (collectively, "the Defendants").
       IT IS AGREED:

        1. The City of Highland Park will pay the Plaintiffs a total of $110,000.00 (One
Hundred and Ten Thousand and No/100 Dollars). These sums shall be paid in two equal
installments of $36,666.67 due on October 15, 2018 and February 15, 2019. The third
installment of $36,666.66 shall be due on May 15, 2019. All sums shall be remitted to the
offices of Seikaly, Stewart & Bennett, P.C. by the due date.

       2. In the event that any installment is not paid by its due date. Plaintiffs have the
option of seeking enforcement by the Court according to the terms of this agreement, or
reinstating the case to enter a judgment. In doing so, Plaintiffs may seek collection from any or
all of the Defendants as joint and several tortfeasors. All sums collected shall not exceed
$110,000.00 (One Hundred and Ten Thousand and No/100 Dollars), plus any interest, costs, or
attorney fees ordered by the Court. If the Plaintiffs elect reinstatement of the case, the parties
agree to waive any statutes of limitation, which they agree to consider tolled while this
agreement is in effect.

       3. When all payments have been made. Plaintiffs agree to enter a dismissal with
prejudice and without costs.

       4. This agreement may not be modified except in a writing signed by both sides.

       5. This agreement shall be interpreted under Michigan law.



For the Greer Plaintiffs                                   Date



Alexander Lawrence                                         Date



For Defendants                                             Date
Case 5:15-cv-12444-JEL-EAS ECF No. 71, PageID.1004 Filed 10/30/18 Page 17 of 38




                       EXHIBIT 2
Case 5:15-cv-12444-JEL-EAS ECF No. 71, PageID.1005 Filed 10/30/18 Page 18 of 38
                                                                                            1
                HASKELL GREER, et al v. CITY OF HIGHLAND PARK, et al


   1                                 UNITED STATES DISTRICT COURT

   2                           FOR THE EASTERN DISTRICT OF MICHIGAN

   3                                         SOUTHERN DIVISION

   4
   5     HASKELL G. GREER, KIM R. GREER
         ASHLEY GREER, CATERA B. GREER,
   6     KAILAA GREER, and ALEXANDER J.
         LAWRENCE,
   7
                               Plaintiffs,                 Case No. 15-12444
   8
                -vs-                                       Detroit, Michigan
   9
  10     CITY OF HIGHLAND PARK, a Municipal
         Corporation, HIGHLAND PARK POLICE
  11     DEPARTMENT, CHIEF KEVIN CONEY,
         SERGEANT RONALD DUPUIS II,
  12     WILLIAM MELENDEZ, BRIAN SHAFER,
         ERIC TAYLOR, CHARLES GARDNER,
  13     JEREMIAH HALL, JAMES MCMAHON,
         HOLLIS SMITH, ALLISON ASKIA,
  14     CHRISTOPHER ZEULLIG, TYRELL WHITE,
         and HEATHER HOLCOMBE,                             August 29, 2018
  15
                          Defendants.
  16     _______________________________/

  17
                        TRANSCRIPT OF SETTLEMENT CONFERENCE HEARING
  18
                         BEFORE THE HONORABLE ELIZABETH A. STAFFORD
  19
                        UNITED STATES DISTRICT COURT MAGISTRATE JUDGE
  20
  21
         APPEARANCES:
  22

  23     For the Plaintiffs:                            Jeffrey T. Stewart
                                                        Seikaly Stewart & Bennett P.C.
  24                                                    30445 Northwestern Highway, Suite 250
                                                        Farmington Hills, MI 48334
  25




                                JANICE COLEMAN, CSR 1095, RPR
                               OFFICIAL FEDERAL COURT REPORTER
                                          (313) 234-2611
Case 5:15-cv-12444-JEL-EAS ECF No. 71, PageID.1006 Filed 10/30/18 Page 19 of 38
                                                                                       2
               HASKELL GREER, et al v. CITY OF HIGHLAND PARK, et al


   1     APPEARANCES CONTINUED:

   2

   3     For the Defendants:                      James W. McGinnis
                                                  985 E. Jefferson Avenue, Suite 100
   4                                              Detroit, MI 48207

   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23              TRANSCRIPT PRODUCED FROM DIGITAL VOICE RECORDING
                     TRANSCRIBER NOT PRESENT AT LIVE PROCEEDINGS
  24
  25




                            JANICE COLEMAN, CSR 1095, RPR
                           OFFICIAL FEDERAL COURT REPORTER
                                      (313) 234-2611
Case 5:15-cv-12444-JEL-EAS ECF No. 71, PageID.1007 Filed 10/30/18 Page 20 of 38
                                                                                  3
               HASKELL GREER, et al v. CITY OF HIGHLAND PARK, et al


   1                       Detroit, Michigan

   2                       Wednesday, August 29, 2018

   3                        (At about 12:57 p.m.)

   4                                           ----

   5                                (Call to Order of the Court)
   6                  THE CLERK OF THE COURT: The Court calls case number
   7     15-12444, Haskell G. Greer, et al versus City of Highland Park,
   8     et al.   Counsel, please state your appearances.
   9                  MR. STEWART:     Good afternoon, Your Honor.      Jeffrey
  10     Stewart appearing on behalf of Plaintiffs.
  11                  MR. McGINNIS:     May it please the Court.      James
  12     McGinnis appearing on behalf of Defendants.
  13                  THE COURT: Good afternoon.          Mr. McGinnis, who is here
  14     with you today?
  15                  MR. McGINNIS:     Your Honor, I have with me today Miss
  16     Kathy Square who's the City Administrator for the City of
  17     Highland Park and she has authority to enter into a Settlement
  18     Agreement.
  19                  THE COURT: Thank you. Mr. Stewart, who is with you
  20     today?
  21                  MR. STEWART:     With me today is Mr. Haskell Greer.
  22                  THE COURT: Speak into the microphone please because
  23     this is being recorded.
  24                  MR. STEWART:     Mr. Haskell Greer is here on behalf of
  25     everyone on the Plaintiff's side of the caption with the




                           JANICE COLEMAN, CSR 1095, RPR
                          OFFICIAL FEDERAL COURT REPORTER
                                     (313) 234-2611
Case 5:15-cv-12444-JEL-EAS ECF No. 71, PageID.1008 Filed 10/30/18 Page 21 of 38
                                                                                  4
               HASKELL GREER, et al v. CITY OF HIGHLAND PARK, et al


   1     exception of Alexander Lawrence who is here personally for his
   2     own interests. However, the Agreement that we have been
   3     discussing has included both of them, so it's inclusive of all
   4     Plaintiffs.
   5                 THE COURT: And Mr. Greer has settlement authority on
   6     behalf of the other Plaintiffs other than Mr. Lawrence?
   7                 MR. STEWART:    He does, Your Honor.      That would
   8     include the minor child with the caveat that I expressed to the
   9     Court off the record and that is that any minor settlement must
  10     ultimately have Court approval.        But as far as it goes, he has
  11     authority as Kailaa's father to make the overall deal and what
  12     we will need Court approval on will be allocation from the
  13     total net proceeds to the minor.
  14                 THE COURT: Okay.     The parties have been involved in
  15     settlement discussions since about 10 a.m. this morning with
  16     the assistance of the Court, is that true?
  17                 MR. STEWART:    It is, Your Honor.
  18                 THE COURT: Have the parties arrived at a settlement?
  19                 MR. STEWART:    We believe we have, Your Honor.
  20                 THE COURT: Who will placing the settlement, the terms
  21     of the settlement on the record?
  22                 MR. STEWART:    Mr. McGinnis will do that.
  23                 MR. McGINNIS:    Again, Your Honor, James McGinnis on
  24     behalf of the Defendants.       We've negotiated a settlement with
  25     the Plaintiffs.     The terms of the settlement are as follows:




                          JANICE COLEMAN, CSR 1095, RPR
                         OFFICIAL FEDERAL COURT REPORTER
                                    (313) 234-2611
Case 5:15-cv-12444-JEL-EAS ECF No. 71, PageID.1009 Filed 10/30/18 Page 22 of 38
                                                                                   5
               HASKELL GREER, et al v. CITY OF HIGHLAND PARK, et al


   1           The lump sum or the total sum --excuse me -- is $110,000.
   2     That sum will be paid over three installments.           The installment
   3     dates, due dates are October the 15th, 2018, February 15th of
   4     2019 and May the 15th of 2019.
   5           As the Court is well aware that this settlement is entered
   6     into on behalf of the City of Highland Park, a municipality and
   7     only the City Council can bind the municipality to a contract,
   8     so that this Settlement is subject to Council approval.            Miss
   9     Kathy Square is with me today.        She has authorized me on behalf
  10     of the City to enter into this Agreement.          It's our
  11     understanding that the Council will meet some time in September
  12     and we would then get word of whether or not they have approved
  13     the Settlement.
  14           We will enter into a Release and Settlement Agreement with
  15     the Plaintiff which will incorporate the terms of the
  16     settlement as put on the record.
  17           The matter will be dismissed pursuant to the Settlement
  18     Agreement, with the Plaintiff having the right to come back
  19     before the Court and reopen the case should the -- there be a
  20     breach of the Agreement, and the Court would reserve the right
  21     to enforce the terms of the Agreement.
  22                 THE COURT:    Mr. Stewart, are those the terms that you
  23     understand?
  24                 MR. STEWART:    As far as they go, yes, Your Honor.
  25     I'm not in disagreement with anything that Mr. McGinnis has




                          JANICE COLEMAN, CSR 1095, RPR
                         OFFICIAL FEDERAL COURT REPORTER
                                    (313) 234-2611
Case 5:15-cv-12444-JEL-EAS ECF No. 71, PageID.1010 Filed 10/30/18 Page 23 of 38
                                                                                  6
               HASKELL GREER, et al v. CITY OF HIGHLAND PARK, et al


   1     said, but I would like to add some clarification on a couple of
   2     points.
   3                  THE COURT:   Okay.
   4                  MR. STEWART:   One is that in the event of a breach,
   5     the understanding is that the Plaintiff would have the option
   6     of simply enforcing the Agreement according to its terms or
   7     reinstating the case with Statutes of Limitations have been
   8     tolled in the interim.      The Release Agreement would have to be
   9     subject within its own terms; that's saying that if there's a
  10     breach, then the parties agree to set aside the Release and
  11     allow the case to be reinstated in its entirety.           The overall
  12     objective of this is to provide protection to the individual
  13     Defendants by having them included in the settlement and the
  14     release, but also preserve the Plaintiffs' rights against all
  15     Defendants in the event the City was unable or unwilling to
  16     live up to its obligations.
  17           The other clarification I would add is that -- and as the
  18     Court knows, the minor child has to have Court approval of the
  19     amount of money that goes to that child.          We are unclear in our
  20     own minds because this is a Federal Court matter, not a State
  21     Court matter, I don't know whether we will seek approval from
  22     this Court for that or whether we'll seek it from the Oakland
  23     County Probate Court, but we will need approval from someone
  24     for the amount of the money that is going to be allocated to
  25     the child.    That in turn will require a conservatorship.          We




                           JANICE COLEMAN, CSR 1095, RPR
                          OFFICIAL FEDERAL COURT REPORTER
                                     (313) 234-2611
Case 5:15-cv-12444-JEL-EAS ECF No. 71, PageID.1011 Filed 10/30/18 Page 24 of 38
                                                                                  7
               HASKELL GREER, et al v. CITY OF HIGHLAND PARK, et al


   1     are not trying to make this Settlement conditioned on any of
   2     that.   That will all happen some way or the other.          So we are
   3     entering into the settlement in good faith today, but I
   4     indicate to the Court that the minor's portion will be subject
   5     to Court approval.
   6                 THE COURT: Thank you.      Mr. McGinnis.
   7                 MR. McGINNIS:    In my mind that presents somewhat of a
   8     problem, Your Honor, because if Highland Park were to approve
   9     this Settlement and pay out -- make two payments and default on
  10     the third payment, then Plaintiff would have the option of
  11     keeping the two payments, reopening the case and suing the
  12     present Defendants and it's unclear to me should that occur
  13     what would happen to the two payments already made, which is
  14     why I believe that the Court would reserve the power to enforce
  15     the terms of the Settlement and require Highland Park to make
  16     the third payment as opposed to giving Plaintiff another bite
  17     at the apple in terms of using the money that Highland Park has
  18     paid to pursue a Judgment against it, so --
  19                 THE COURT: I will say, Mr. McGinnis, this is a new
  20     interpretation of our discussion that I didn't anticipate.
  21     What I understood was that the dismissal -- that the parties
  22     would enter into dismissal, but if Highland          Park did not
  23     fulfill its obligations under the Agreement, that the
  24     Plaintiffs would retain the right to reopen the case and
  25     frankly, it's not something -- you're talking about a partial




                          JANICE COLEMAN, CSR 1095, RPR
                         OFFICIAL FEDERAL COURT REPORTER
                                    (313) 234-2611
Case 5:15-cv-12444-JEL-EAS ECF No. 71, PageID.1012 Filed 10/30/18 Page 25 of 38
                                                                                      8
               HASKELL GREER, et al v. CITY OF HIGHLAND PARK, et al


   1     payment has been made.      I also heard Mr. Stewart say that the
   2     options would be whether to enforce -- seek enforcement of the
   3     settlement amount or to reopen the case.          If it's a matter of
   4     forcing Highland Park to pay the balance --
   5                 MR. McGINNIS:    (Interjecting) We have no problem --
   6                 THE COURT: (Interjecting) I think that's something
   7     that -- I think the usual terminology is that the Court retains
   8     jurisdiction to enforce the Judgment.         I think, Mr. Stewart,
   9     that that is what you were saying.
  10                 MR. STEWART:    Well, Your Honor, if the Court recalls
  11     what we were concerned about is this, and I'm not suggesting
  12     that anybody in this room is not acting in good faith.            I'm
  13     sure that when Mr. McGinnis says here is what he intend to do
  14     and Miss Square is there and ready to agree to that, that's
  15     what they believe and I'm not challenging that.           Circumstances
  16     can change.
  17           Let's suppose for a moment that before the final payment
  18     was made, that the City of Highland Park was perhaps forced
  19     into bankruptcy without its (Inaudible) or did use (Inaudible).
  20     I don't know that this Court would have the power to disregard
  21     that bankruptcy and make the City make that final payment.               I
  22     think jurisdiction would be in the Bankruptcy Court at that
  23     point and there wouldn't be a thing anybody could do about it.
  24           What we could do under what I thought was the arrangement
  25     that the Court discussed with us was have the option of saying




                          JANICE COLEMAN, CSR 1095, RPR
                         OFFICIAL FEDERAL COURT REPORTER
                                    (313) 234-2611
Case 5:15-cv-12444-JEL-EAS ECF No. 71, PageID.1013 Filed 10/30/18 Page 26 of 38
                                                                                  9
               HASKELL GREER, et al v. CITY OF HIGHLAND PARK, et al


   1     fine, then we will reopen the case because the individuals will
   2     otherwise have gotten an unconditional release today and our
   3     best case is against the individuals -- we're giving that up.
   4                 THE COURT:    Mr. Stewart, if that happened wouldn't
   5     the litigation go before the Bankruptcy Court anyway?
   6                 MR. STEWART:    Not as to the individuals. Oh, no.
   7                 THE COURT: I think so.      You're saying as to the
   8     individual Defendants, individual officers.
   9                 MR. STEWART:    Correct.    So if what Mr. McGinnis is
  10     saying is that just for making the        --
  11                 THE COURT: (Interjecting) So you think that they
  12     would sever the case?      Because I mean Highland Park is a party.
  13     So to the extent that Highland Park is a party, you think that
  14     the litigation against Highland Park would go to bankruptcy,
  15     but the litigation against individual officers would stay in
  16     this court?
  17                 MR. STEWART: It might, and the worst thing that could
  18     happen is that somebody could say, Mr. Stewart, take your
  19     choice. If you're going -- (Tape blank) Try to have your cake
  20     and eat it to and have your claim against the City and against
  21     the individuals, then you're going to do it in one court.
  22     Maybe it's going to be bankruptcy; maybe it's going to be here.
  23     At least then we have the option of saying fine, Highland Park
  24     is in bankruptcy, we have gotten a couple of payments from
  25     them, we'll dismiss them and just go to trial against the




                          JANICE COLEMAN, CSR 1095, RPR
                         OFFICIAL FEDERAL COURT REPORTER
                                    (313) 234-2611
Case 5:15-cv-12444-JEL-EAS ECF No. 71, PageID.1014 Filed 10/30/18 Page 27 of 38
                                                                                   10
               HASKELL GREER, et al v. CITY OF HIGHLAND PARK, et al


   1     individuals.    But what I worry about is that I think that Mr.
   2     McGinnis is saying that just by making a promise today without
   3     dime one being paid, just by making the promise he's buying an
   4     unconditional irrevocable release --
   5                 THE COURT: (Interjecting)       That is absolutely not
   6     what he said and I asked him about that and he said that was
   7     not his intention.     His intention was that if Highland Park
   8     does not fulfill its end of the bargain, then the case would be
   9     able to be reopened against all of the Defendants.
  10           What I'm hearing the new wrinkle is if Highland Park has
  11     made two payments but not a third, then what happens?            That's
  12     what I'm hearing.     But I specifically asked Mr. McGinnis
  13     whether he was saying by entering into this Agreement this was
  14     a release of all of the officers and that if they didn't pay,
  15     that there would be no recourse against the officers, and Mr.
  16     McGinnis said to me no, his understanding would be that the
  17     case would be allowed to be reopened period against all of the
  18     Defendants.    Mr. McGinnis, is that accurate?
  19                 MR. McGINNIS: I thought, Your Honor, that if there
  20     are two payments made --
  21                 THE COURT: (Interjecting) I'm not talking -- now like
  22     I said, this is a new wrinkle.        I'm just trying to -- we had a
  23     discussion about if Highland Park did not pay whether entering
  24     into this Agreement would release the officers, and you said
  25     no, that's not what you intended.




                          JANICE COLEMAN, CSR 1095, RPR
                         OFFICIAL FEDERAL COURT REPORTER
                                    (313) 234-2611
Case 5:15-cv-12444-JEL-EAS ECF No. 71, PageID.1015 Filed 10/30/18 Page 28 of 38
                                                                                   11
               HASKELL GREER, et al v. CITY OF HIGHLAND PARK, et al


   1                 MR. McGINNIS:    No.
   2                 THE COURT: If the case is reopened, it would be
   3     reopened against all the Defendants.         Is that accurate?
   4                 MR. McGINNIS:    That is correct, but reopened to
   5     enforce the settlement, not carte blanche to pursue all claims
   6     against all individuals.       That we have a Settlement Agreement
   7     of $110,000.    If they're paid 70 or $80,000, then their
   8     collection against the City or against the officers, et cetera
   9     would only be for that third amount that everybody -- all of
  10     the Defendants would get credit for the two payments made and
  11     the recovery would be the settlement amount.            What I hear Mr.
  12     Stewart saying is that it is reopened and          --
  13                 THE COURT: (Interjecting) Okay, let me ask you this.
  14     If, if -- under the terms of the Settlement if Mr. Stewart has
  15     to reopen the case to enforce the Settlement, is it your
  16     position that he could only enforce that against the City of
  17     Highland Park or he could enforce it against any Defendant?
  18                 MR. McGINNIS:    It's a global Settlement, so I presume
  19     --
  20                 THE COURT: (Interjecting) Is what --
  21                 MR. McGINNIS:    -- It would be against all of the
  22     Defendants.
  23                 THE COURT: So -- okay.      That's what I'm trying to
  24     figure out.
  25                 MR. McGINNIS:    Yes.




                          JANICE COLEMAN, CSR 1095, RPR
                         OFFICIAL FEDERAL COURT REPORTER
                                    (313) 234-2611
Case 5:15-cv-12444-JEL-EAS ECF No. 71, PageID.1016 Filed 10/30/18 Page 29 of 38
                                                                                       12
               HASKELL GREER, et al v. CITY OF HIGHLAND PARK, et al


   1                  THE COURT:    Mr. Stewart, do you understand that?           So
   2     if the case has to be reopened to enforce the Settlement, then
   3     you could enforce the Settlement against the individual
   4     officers as well as the City of Highland Park.
   5                  MR. STEWART:    That had not been my thought, but I
   6     think that that's something that I'll just need a split second
   7     to get my clients to agree to.        Let me make sure I understand
   8     what this would be.       Ultimately what we're agreeing to is the
   9     equivalent of a joint and several settlement in Judgment.                We
  10     won't enter it as a Judgment because we'll enter it as a
  11     settlement, right?     But if we have to reinstate the case, then
  12     my understanding is we would then be entitled to enter a
  13     Judgment for the balance remaining, giving full credit for
  14     payments that have already been received, but we can enforce
  15     that Judgment against any and all Defendants jointly and
  16     severally.    That I can recommend to Mr. Greer.
  17                  THE COURT: Really to be honest with you, I mean
  18     that's a typical settlement.       So you can certainly talk to Mr.
  19     Greer and Mr. Lawrence about it, but that is -- that would be
  20     the general -- that would make the settlement a typical
  21     settlement.
  22                  MR. STEWART:    Let me just step back.      Yes, Your
  23     Honor, that would be our understanding; that if there were a
  24     default we could reopen for the purpose of collecting the
  25     difference between what was promised to be paid and what has




                           JANICE COLEMAN, CSR 1095, RPR
                          OFFICIAL FEDERAL COURT REPORTER
                                     (313) 234-2611
Case 5:15-cv-12444-JEL-EAS ECF No. 71, PageID.1017 Filed 10/30/18 Page 30 of 38
                                                                                  13
               HASKELL GREER, et al v. CITY OF HIGHLAND PARK, et al


   1     been paid and we could enforce against any and all Defendants
   2     jointly and severally.
   3                 THE COURT:    Mr. McGinnis.
   4                 MR. McGINNIS:    That's my understanding.
   5                 THE COURT: Okay, thank you.        Are there any other
   6     terms of the Agreement that need to be placed on the record?
   7                 MR. STEWART:    Only one, Your Honor.      Mr. McGinnis did
   8     point out to me that things happen sometimes with Council.
   9                 THE CLERK OF THE COURT:      Would you speak closer to
  10     the mic?
  11                 MR. STEWART:    I have agreed on behalf of the
  12     Plaintiffs that such a delay would not itself be a breach of
  13     our Agreement provided that once it was approved we're on the
  14     original schedule of October, February and May.
  15                 THE COURT: Okay.     Mr. McGinnis.
  16                 MR. McGINNIS:    Correct.
  17                 THE COURT: All right.      Okay.   Mr. Greer, will you
  18     approach the microphone please?        Did you take part in the
  19     settlement negotiations today?
  20                 MR. GREER:    Yes, I did.
  21                 THE COURT: Did you hear the Court explain the
  22     possible outcomes of going forward with the litigation and not
  23     settling, which would include you possibly getting a big award
  24     from a jury, getting a little award from a jury or getting a no
  25     cause from a jury?




                          JANICE COLEMAN, CSR 1095, RPR
                         OFFICIAL FEDERAL COURT REPORTER
                                    (313) 234-2611
Case 5:15-cv-12444-JEL-EAS ECF No. 71, PageID.1018 Filed 10/30/18 Page 31 of 38
                                                                                  14
               HASKELL GREER, et al v. CITY OF HIGHLAND PARK, et al


   1                 MR. GREER:    Yes.
   2                 THE COURT: And we talked about the possibility that
   3     litigation could linger for years if you did not agree to the
   4     settlement?
   5                 MR. GREER:    Yes.
   6                 THE COURT: Having waived all of the considerations
   7     and including the possible outcomes, is it your decision to
   8     agree to the settlement that you heard discussed on the record
   9     today?
  10                 MR. GREER:    Yes.   Yes, it is.
  11                 THE COURT: Are you satisfied with the representation
  12     that Mr. Stewart has provided you?
  13                 MR. GREER:    Yes, I am.
  14                 THE COURT: Do you understand that by agreeing to this
  15     settlement you are agreeing to a dismissal of your Complaint
  16     against the Defendants with prejudice, meaning that you could
  17     not bring the same Complaint or any claims arising out of the
  18     same event in another case?
  19                 MR. GREER: Yes, that's correct.
  20                 THE COURT:    Mr. Stewart, do you have other questions?
  21                 MR. STEWART:    We also have Mr. Lawrence.
  22                 THE COURT:    I understand.     I'm just trying to finish
  23     with Mr. Greer.     Mr. McGinnis, do you have questions?
  24                 MR. McGINNIS:    I would just ask whether or not you
  25     have discussed this case and your settlement posture with your




                          JANICE COLEMAN, CSR 1095, RPR
                         OFFICIAL FEDERAL COURT REPORTER
                                    (313) 234-2611
Case 5:15-cv-12444-JEL-EAS ECF No. 71, PageID.1019 Filed 10/30/18 Page 32 of 38
                                                                                  15
               HASKELL GREER, et al v. CITY OF HIGHLAND PARK, et al


   1     wife and your children?
   2                 MR. GREER:    No, not as of yet.      Me and my wife, we
   3     have discussed anything future possibilities, but nothing that
   4     -- nothing concrete.
   5                 MR. McGINNIS:    I know you haven't discussed the terms
   6     of it because we just arrived at the terms, but have they
   7     authorized you to enter into a settlement on their behalf?
   8                 MR. GREER:    Yes, they have.
   9                 THE COURT: And you represent to the Court that you've
  10     been authorized and you stand before the Court representing
  11     yourself and your family relative to this settlement?
  12                 MR. GREER:    Yes, that's correct.
  13                 MR. McGINNIS:    I have nothing further.
  14                 THE COURT: Thank you.      Mr. Lawrence, will you come
  15     forward please?     Mr. Lawrence, did you also take part in the
  16     settlement negotiations today?
  17                 MR. LAWRENCE:    Yes, Your Honor.
  18                 THE COURT: Did you hear about the possible outcomes
  19     if you did not agree to the settlement?
  20                 MR. LAWRENCE:    Yes, Your Honor.
  21                 THE COURT: Having weighed all those considerations,
  22     is it your decision to agree to the settlement that you heard
  23     described in the record today?
  24                 MR. LAWRENCE:    Yes, Your Honor.
  25                 THE COURT: Are you satisfied with the representation




                          JANICE COLEMAN, CSR 1095, RPR
                         OFFICIAL FEDERAL COURT REPORTER
                                    (313) 234-2611
Case 5:15-cv-12444-JEL-EAS ECF No. 71, PageID.1020 Filed 10/30/18 Page 33 of 38
                                                                                  16
               HASKELL GREER, et al v. CITY OF HIGHLAND PARK, et al


   1     of Mr. Stewart?
   2                 MR. LAWRENCE:    Yes, Your Honor.
   3                 THE COURT: And do you understand that by agreeing to
   4     this settlement any claim that you have brought against the
   5     City of Highland Park and the police officers will end any
   6     claim that you could have brought out of the same event that
   7     led to you participating in this Complaint, you're agreeing to
   8     dismiss that with prejudice?
   9                 MR. LAWRENCE:    Yes, Your Honor.
  10                 THE COURT:    Mr. Stewart, any other questions?
  11                 MR. STEWART:    Mr. Lawrence, do you understand that
  12     the allocation of the settlement proceeds will be used
  13     (Inaudible -- too far away from microphone).          Do you understand
  14     ordinarily family members are able every once in a while
  15     (Inaudible).    Do you understand if that happens (Inaudible)
  16                 MR. LAWRENCE:    Yes.
  17                 THE CLERK OF THE COURT:      Mr. Stewart, can you move a
  18     little closer?
  19                 MR. STEWART:    -- Who is entitled to what out of the
  20     settlement can make a binding decision, if the family
  21     (Inaudible).
  22                 MR. LAWRENCE:    Yes.
  23                 MR. STEWART:    Your Honor, I've dealt with this family
  24     a couple years.     I would be shocked (Inaudible)
  25                 THE COURT: Thank you.      Mr. McGinnis, do you have some




                           JANICE COLEMAN, CSR 1095, RPR
                          OFFICIAL FEDERAL COURT REPORTER
                                     (313) 234-2611
Case 5:15-cv-12444-JEL-EAS ECF No. 71, PageID.1021 Filed 10/30/18 Page 34 of 38
                                                                                  17
               HASKELL GREER, et al v. CITY OF HIGHLAND PARK, et al


   1     questions?
   2                  MR. McGINNIS:   Yes.    Mr. Lawrence, you appreciate
   3     that this is a settlement between you, the City of Highland
   4     Park and these Highland Park police officers?
   5                  MR. LAWRENCE:   Yes.
   6                  THE COURT: And there's been no allocation of an
   7     amount to you specifically and should you have a disagreement
   8     with your family, you can't come back against the City of
   9     Highland Park or any of these police officers?
  10                  MR. LAWRENCE:   Yes.
  11                  MR. McGINNIS:   That this is a complete and final
  12     settlement subject to the limitations we put on the record
  13     between you, the City of Highland Park and these police
  14     officers?
  15                  MR. LAWRENCE:   Yes.
  16                  MR. McGINNIS:   That's all.
  17                  THE COURT: Thank you.
  18                  MR. STEWART:    Your Honor, does the Court have any
  19     requirement as to how quickly we can (Inaudible).           Perhaps we
  20     should have on the record who will take the first shot at
  21     (Inaudible).
  22                  THE COURT:   Let me first ask, Mr. Greer.       Thank you,
  23     Mr. Lawrence.     Mr. Greer, I just want to make sure that it's on
  24     the record.    Do you also agree that if there are any disputes
  25     among your family members regarding the allocation of the




                           JANICE COLEMAN, CSR 1095, RPR
                          OFFICIAL FEDERAL COURT REPORTER
                                     (313) 234-2611
Case 5:15-cv-12444-JEL-EAS ECF No. 71, PageID.1022 Filed 10/30/18 Page 35 of 38
                                                                                  18
               HASKELL GREER, et al v. CITY OF HIGHLAND PARK, et al


   1     settlement proceeds, that the Court will have the authority to
   2     make that decision?
   3                 MR. LAWRENCE:    Oh, of course.
   4                 THE COURT: Thank you.      And Miss Square.
   5                 MS. SQUARE: Yes, Your Honor.
   6                 THE COURT: Did you participate in the settlement
   7     discussions today?
   8                 MS. SQUARE: Yes, I did.
   9                 THE COURT: And you also heard about the different
  10     outcomes that could occur if this case went forward to trial?
  11                 MS. SQUARE: Yes, Your Honor.
  12                 THE COURT: With all of those considerations in mind,
  13     did you agree to approve the total settlement for 110,000 with
  14     the three installments that have been discussed in the other
  15     terms?
  16                 MS. SQUARE: Yes.
  17                 THE COURT: Are you satisfied with the representation
  18     of Mr. McGinnis?
  19                 MS. SQUARE: I am.
  20                 THE COURT: Thank you.
  21                 MS. SQUARE: Thank you, Your Honor.
  22                 THE COURT: So Mr. Stewart and Mr. McGinnis, have you
  23     talked about who would be responsible for the initial draft of
  24     the Settlement Agreement?
  25                 MR. McGINNIS:    We have not.     I will take the




                          JANICE COLEMAN, CSR 1095, RPR
                         OFFICIAL FEDERAL COURT REPORTER
                                    (313) 234-2611
Case 5:15-cv-12444-JEL-EAS ECF No. 71, PageID.1023 Filed 10/30/18 Page 36 of 38
                                                                                  19
               HASKELL GREER, et al v. CITY OF HIGHLAND PARK, et al


   1     responsibility of getting it to Mr. Stewart by Friday.
   2                 MR. STEWART:    That's agreeable.
   3                 THE COURT: I do want to make a record of what I told
   4     both of you.    There are some outstanding matters that might
   5     need Court involvement.      At this juncture, I don't have
   6     jurisdiction to consider those.        They will go to Judge Levy and
   7     certainly I'm not trying to discourage you from taking those
   8     matters to Judge Levy.      If you wanted me to have the
   9     jurisdiction to address those, then I would need both parties
  10     to provide a Consent to Judge Levy to me entering final
  11     Judgment.    But again, that's a decision for all of you -- for
  12     you all to make, not for me.
  13                 MR. STEWART:    Understood, but I have had an
  14     opportunity to consider this matter and for the Plaintiffs we
  15     would be happy to have either Your Honor or Judge Levy handle
  16     it, whichever the City is willing to agree to and it's somewhat
  17     more convenient for the parties I know if the Court is doing it
  18     because you're here, Judge Levy is in Ann Arbor, but I have no
  19     preference.    Mr. McGinnis, if you prefer to have Judge Levy,
  20     that's fine.
  21                 MR. McGINNIS:    I would have no problem with this
  22     Court handling that matter, Judge.
  23                 THE COURT: There are consent forms that you can get
  24     from the Court's Internet.       That would have to be presented to
  25     Judge Levy and Judge Levy would have to sign off on it.




                          JANICE COLEMAN, CSR 1095, RPR
                         OFFICIAL FEDERAL COURT REPORTER
                                    (313) 234-2611
Case 5:15-cv-12444-JEL-EAS ECF No. 71, PageID.1024 Filed 10/30/18 Page 37 of 38
                                                                                  20
               HASKELL GREER, et al v. CITY OF HIGHLAND PARK, et al


   1                 MR. McGINNIS:     Yes, Your Honor.
   2                 THE COURT: All right.      Anything else before we close
   3     the record today?
   4                 MR. STEWART:      I want to thank the Court for its
   5     efforts today.     I don't know that we would have reached an
   6     agreement without the help and participation of the Court.
   7                 THE COURT: Well, I thank all of you.
   8                 MR. McGINNIS:     Thank you, Your Honor.      I appreciate
   9     your effort.
  10                 THE COURT: Thank you.      Have a good afternoon.
  11                 THE CLERK OF THE COURT:        All rise.   Court is in
  12     recess.

  13                    (Proceedings adjourned at about 1:22 p.m.)
  14                                        - - -

  15                         COURT REPORTER'S CERTIFICATION
  16
  17     STATE OF MICHIGAN)
  18                         )   SS.
  19     COUNTY OF WAYNE     )
  20
  21          I, Janice Coleman, Federal Official Court Reporter, in and
  22     for the United States District Court for the Eastern District
  23     of Michigan, do hereby certify that pursuant to Section 753,
  24     Title 28, United States Code, that the foregoing is a true and
  25     correct transcript of the digital sound recording, transcribed




                           JANICE COLEMAN, CSR 1095, RPR
                          OFFICIAL FEDERAL COURT REPORTER
                                     (313) 234-2611
Case 5:15-cv-12444-JEL-EAS ECF No. 71, PageID.1025 Filed 10/30/18 Page 38 of 38
                                                                                  21
               HASKELL GREER, et al v. CITY OF HIGHLAND PARK, et al


   1     to the best of my ability, which was held in this matter and
   2     that the transcript page format is in conformance with the
   3     regulations of the Judicial Conference of the United States.
   4                              /S/ JANICE COLEMAN
   5                              JANICE COLEMAN, CSR NO. 1095, RPR
   6                              FEDERAL OFFICIAL COURT REPORTER
   7
   8     DATED:   October 25,     2018
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25




                          JANICE COLEMAN, CSR 1095, RPR
                         OFFICIAL FEDERAL COURT REPORTER
                                    (313) 234-2611
